UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1531



In re:   LEONARD DILLON,



                Petitioner.



                 On Petition for Writ of Mandamus.
                         (2:14-cr-00078-1)


Submitted:   September 23, 2014           Decided:   September 25, 2014


Before NIEMEYER and        GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Leonard Dillon, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Leonard         Dillon    petitions         for    a     writ      of     mandamus

seeking      an   order        transferring        his    criminal      prosecution            from

federal court to state court, or dismissing the charges against

him.    He has also filed a motion for appropriate relief seeking

the transfer of his criminal case from federal to state court.

We conclude that Dillon is not entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.               Kerr   v.     United      States

Dist.     Court,        426    U.S.     394,   402       (1976);       United         States     v.

Moussaoui,        333    F.3d    509,    516-17         (4th    Cir.   2003).           Further,

mandamus     relief       is    available      only      when    the   petitioner         has    a

clear right to the relief sought and there are no other adequate

means by which the movant can obtain the requested relief.                                      In

re Braxton, 258 F.3d 250, 261 (4th Cir. 2001); In re First Fed.

Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

              Accordingly,         although        we    grant    leave     to    proceed        in

forma pauperis, we deny the petition for writ of mandamus and

deny the motion for appropriate relief.                          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                            PETITION DENIED



                                               2